DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(2) because Figure 12 shows magnification in the same figure.  “When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rochat, US 7,869,308.
Rochat discloses a timepiece comprising: a display comprising: 
a first indicating hand (22) having an axle; 
an hour hand (4); and
a variometer (18) comprising a scale (20) that is indicated by the first indicating hand, the scale having (i) a reference value (0) and (ii) a plurality of numerical values (1 through 3), wherein in a plan view in an axial direction of the axle of the first indicating hand, a rotatable range of the hour hand overlaps a portion of a rotatable range of the first indicating hand but does not overlap the reference value (see figure 1 the reference value is out of reach of the hour hand).
Regarding claim 9, Rochat discloses the reference value aids a user of the timepiece in determining a value of at least one of the plurality of numerical values (Fig 1).
Regarding claim 10, Rochat discloses the reference value is zero.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rochat in view of Iijima et al, US 2017/0285583.
Regarding claim 2, Rochat discloses in the plan view, the plurality of numerical values of the scale are disposed line-symmetrically with respect to a first virtual straight line connecting the reference value and the axle of the first indicating hand to each other (Fig 1).
Rochat does not explicitly disclose the axle of the first indicating hand is disposed at a position that is different from that of an axle of the hour hand.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rochat to move the first indicating hand to a separate axis and subdial as shown by Iijima for the reason that several hands on the same axis obstruct view when in the same area thus increasing visibility and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 3, Rochat and Iijima do not explicitly disclose a second virtual straight line connects a 6 o'clock position and a 12 o'clock position of the display to each other, and wherein a shortest distance from the second virtual straight line to the reference value is longer than a shortest distance from the second virtual straight line to the plurality of numerical values.
It would have been obvious to one having ordinary skill in the art before the effective filing day of the claimed invention to arrange the scale such that the orientation of the reference value was further away from the center of the display compared to the plurality of numerical values since this would move the reference value of out the rotatable range of the hour hand thus increasing visibility and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 4, Rochat does not explicitly disclose a barometric pressure sensor, wherein the first indicating hand indicates, by way of the scale, variation per unit 
 Iijima discloses a barometric pressure sensor (101), wherein the first indicating hand indicates, by way of the scale (33), variation per unit time in altitude based on barometric pressure measured by the barometric pressure sensor (Fig 5).
It would have been obvious to one having ordinary skill in the art before the effective filing day of the claimed invention to modify Rochat to include variation per unit time in altitude based on pressure for the purpose of knowing not only the current pressure but also the rate of change so the user knows how fast they are ascending or descending.
Regarding claim 11, Rochat discloses a timepiece comprising: a display comprising: 
a first indicating hand (22) having an axle; 
an hour hand (4); and 
a variometer (18), the variometer comprising a scale (20) that is indicated by the first indicating hand, the scale having (i) a plurality of positive numerical values (1-3 near 24B), (ii) a plurality of negative numerical values (1-3 near 24A), and (iii) a reference value (0), the reference value aiding a user of the timepiece in determining whether at least one of the numerical values is positive or negative, wherein in a plan view in an axial direction of the axle of the first indicating hand, a rotatable range of the hour hand overlaps a portion of a rotatable range of the first indicating hand but does not overlap the reference value (Fig 1).

Iijima discloses a similar display having a subdial at a 10 o’clock side of the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rochat to move the variometer to a 10 o’clock side of the display since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Further, there does not appear to be any critical need for the position to be at exactly 10 o’clock and would appear to function equally well at any space on the display where the visibility is not impaired.
Regarding claim 12, Rochat and Iijima disclose the reference value is located between the plurality of positive numerical values and the plurality of negative numerical values (Rochat Fig 1).
Regarding claim 13, Rochat and Iijima disclose in a 9 o'clock direction of the display, the reference value is located farther from an axle of the hour hand than the plurality of positive numerical values and the plurality of negative numerical values (Fig 1).
Regarding claim 14, Rochat and Iijima disclose the rotatable range of the hour hand overlaps the axle of the first indicating hand (Fig 1).
Regarding claim 15, Rochat and Iijima disclose the plurality of positive numerical values are arranged arcuately above a first virtual straight line connecting the reference value and the axle of the first indicating hand to each other, wherein the plurality of 
Regarding claim 16, Rochat and Iijima disclose the reference value is the numeral 0.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rochat and Iijima in view of Raeber et al, US 2007/0183264.
Regarding claims 5 and 6, Rochat discloses a sensor (42) and a second indicating hand that indicates a result measured by the sensor (14), but does not explicitly disclose a greater difference in color/lightness between the numbers showing measurement results and the time symbols.
Raeber shows differences in contrast of color/background color in figure 3a.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rochat to have a greater contrast between the measurement result and the background as compared to the contrast between the time display and its background as taught by Raeber for the reason that this would allow the user to more easily notice and see the measurement result due to the sharper contrast.
Regarding claims 7 and 8, Rochat does not explicitly disclose a greater difference in color/lightness between the indicating hands showing measurement results and the time display hands.
Raeber shows differences in contrast of color/background color in figure 3a.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JASON M COLLINS/           Examiner, Art Unit 2844